        Case 1:21-cv-00155-JL Document 23 Filed 08/11/21 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Bert John Allen, III

        v.                                     Case No. 21-cv-155-JL

US Department of Homeland Security




                                   ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated August 5, 2021.


                                        ____________________________
                                        Joseph N. Laplante
                                        United States District Judge

Date: August 11, 2021

cc:   Bert John Allen, III, pro se
      Terry Ollila, AUSA
